Title: To James Madison from Alexander Hamilton, 24 November 1790
From: Hamilton, Alexander
To: Madison, James


Dear Sir
Philadelphia Nov. 24th. [1790?]
You will oblige me by taking the trouble to peruse the Report which accompanies this; and if the weather permit I will call upon you sometime tomorrow or next day to converse on the Subject of it. I remain with great esteem and regard Dr Sir Yr Obed Ser
A Hamilton
It will not be disagreeable to me if after perusal you hand it over to Mr. Jefferson.
